Citation Nr: 1507755	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & M.R.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. RO jurisdiction currently resides with the Montgomery, Alabama RO.

In June 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of the hearing is of record.  

In July 2014, the Board remanded the claim for an additional VA examination to determine the current manifestations and severity of his service-connected asbestosis.  A VA opinion dated September 2014 was obtained and associated with the claims file.  The claim on appeal was readjudicated in a December 2014 Supplemental Statement of the Case and returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary.  As noted above, a September 2014 VA opinion was obtained pursuant to a July 2014 remand.  The Board finds that the September 2014 VA opinion is not responsive to the questions contained in the July 2014 remand.

The Board noted in the July 2014 remand that post-bronchodilator study results were not contained in the June 2014 pulmonary function test (PFT).  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes  except when the results of the pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(4) (2014).  The Board noted that the examiner did not provide much detail as to why such tests were not conducted or not necessary.

The September 2014 VA opinion regarding the absence of the post-bronchodilator results in the June 2014 PFT does not reflect the findings of that report accurately.  

The September 2014 VA opinion lists the pre- bronchodilator findings from the June 2014 PFT in the category for the post-bronchodilator results.  The examiner then goes on to state that the Veteran is unable to skip his bronchodilators, and therefore, pre-bronchodilators are not possible.

As currently drafted, September 2014 VA examiner's report provides an inadequate opinion as to why the post-bronchodilator studies were not included in the June 2014 PFT results as this opinion is based on a factual inaccuracy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should associate with the claims file all VA treatment records from July 2007 to the present.  

2. The AOJ should attempt to obtain copies of all records from any identified treatment source in order to associate them with the record.  All efforts to obtain such records should be documented in the claims folder.

3. Schedule the Veteran for an examination to determine the current manifestations and severity of his service-connected asbestosis.  

The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

All necessary tests must be accomplished, to include pulmonary function tests with pre and post-bronchodilator FVC and DLCO findings. 

If the examiner determines that post-bronchodilator studies should not be done, he/she must state why not. 

The examiner should also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to the service-connected asbestosis.  

IF possible, the examiner should quantify this exercise capacity in ml/kg/min oxygen consumption with regard to cardiorespiratory limitation.   A complete rationale for all opinions expressed must be given. 

4. Thereafter, readjudicate this claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

